FILE COPY




   BRIAN QUINN
    Chief Justice
                                Court of Appeals                               VIVIAN LONG
                                                                                   Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                   P. O. Box 9540
                                                                                 79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                      (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                     March 27, 2015

Matthew W. Sherwood                           Michael Hodge
UNDERWOOD LAW FIRM                            TWOMEY MAY, PLLC
P.O. Box 9158                                 2 Riverway, 15th Floor
Amarillo, TX 79105                            Houston, TX 77056
* DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

George F. May                                 Larry A. Vick
TWOMEY MAY, PLLC                              Attorney at Law
2 Riverway, 15th Floor                        908 Town and Country Blvd., Suite 120
Houston, TX 77056                             Houston, TX 77024-2208
* DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00398-CV
          Trial Court Case Number: A9678-1311

Style: Expelled Grain Products, LLC and Scott Theiring v. Corn Mill Enterprises, LLC

Dear Counsel:

       By Order of the Court, the motion for an extension of time to file Appellant’s brief
for Expelled Grain Products LLC is this day granted and the brief was filed on Thursday,
March 26, 2015.

                                                 Very truly yours,

                                                 Vivian Long
                                                 VIVIAN LONG, CLERK